Citation Nr: 0431005	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  97-23 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the New York, 
New York Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
the veteran's request to reopen a claim for service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
March 1991 rating decision denying service connection for 
PTSD.

2.  Since the March 1991 rating decision, a revised DSM and a 
decision of the United States Court of Appeals for Veterans 
Claims liberalized the standard for determining the 
sufficiency of a stressor in claims of service connection for 
PTSD.

3.  A psychiatrist diagnosed the veteran's mental disorder as 
PTSD.

4.  The diagnosing psychiatrist linked the PTSD diagnosis to 
a helicopter crash that killed several of the veteran's 
friends.

5.  Military records document the helicopter crash and 
resulting deaths.


CONCLUSIONS OF LAW

1.  A March 1991 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been submitted; the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The veteran incurred PTSD as a result of traumatic events 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, imposed new duties on VA to provide notice to 
claimants, and assist them with the development of their 
claims.  Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 
5107, 5126 (West 2002)); Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004))

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Request to Reopen Claim

In a March 1991 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  A rating decision 
becomes final when a claimant does not file a notice of 
disagreement (NOD) within one year after a decision is 
issued.  38 U.S.C.A. § 7105.  The veteran did not file an NOD 
with the RO's March 1991 rating decision.  Therefore, that 
decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen the claim 
for service connection for PTSD in November 1994.  Therefore, 
the previous version of 38 C.F.R. § 3.156, i.e., the version 
in effect before the 2001 revision, applies.

Under the earlier version of 38 C.F.R. § 3.156, new evidence 
means evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that bears directly 
and substantially upon the specific matter under 
consideration.  To be new and material, evidence must be 
neither cumulative nor redundant, and the evidence, by itself 
or when considered with previous evidence of record, must be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the veteran's PTSD 
claim was the March 1991 rating decision.  The Board will 
consider whether new and material evidence has been submitted 
since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2004).  In 
order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

In considering the diagnosis of a mental disorder for 
purposes of establishing entitlement to VA compensation, VA 
takes into account the criteria for diagnosis of particular 
conditions outlined in the American Psychiatric Association 
publication, American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); see 38 C.F.R. § 4.125(a) (2004).

The evidence that was associated with the veteran's claims 
file prior to the March 1991 rating decision included 
statements from the veteran, military records, the reports of 
service entrance and separation medical examinations, and the 
report of a September 1990 VA psychiatric examination.  

The evidence that has been added to the claims file since the 
March 1991 rating decision includes additional service 
records; additional statements, including hearing testimony, 
from the veteran; and records of mental health treatment and 
evaluations from VA and state sources.  

Prior to the March 1991 rating decision, one of the stressors 
reported by the veteran, a helicopter crash in which several 
servicemen died, was verified through research of military 
records.  The VA psychiatrist who examined the veteran in 
1990 diagnosed PTSD.  In denying service connection for PTSD 
in 1991, the RO found that there was not a link between a 
verified stressor during the veteran's service and his PTSD.  
The RO concluded that the verified helicopter crash did not 
qualify as a stressor, because the veteran did not witness 
the crash.

Since the March 1991 rating decision, the American 
Psychiatric Association issued a new edition of the DSM (DSM-
IV, see supra).  Under DSM-IV, a person can be exposed to a 
traumatic event by experiencing, witnessing, or being 
confronted with the event.  DSM-IV 309.81.  The Court has 
interpreted DSM-IV, as meaning that that a diagnosis of PTSD 
by a mental health professional must be presumed, in the 
absence of evidence to the contrary, to have been made in 
accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The liberalizing effect of the DSM-IV and Cohen create a new 
factual basis for considering the helicopter accident as a 
stressor responsible for the veteran's PTSD.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  At the time of the 
March 1991 rating decision, the question of the sufficiency 
of the stressor was not considered under these liberalizing 
authorities.  The impact of the DSM-IV and Cohen on the 
sufficiency of stressor question is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.  Therefore, the 
claim for service connection for PTSD is reopened.



Reopened Claim on Merits

A psychiatrist diagnosed the veteran's mental disorder as 
PTSD.  That psychiatrist linked the diagnosis to the 
veteran's loss of several friends in a helicopter crash.  
Military records confirm that the helicopter crash occurred 
and resulted in the deaths of the individuals named by the 
veteran.  The evidence in this case meets the criteria for 
establishing service connection for PTSD.  The claim is 
granted.


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.

Entitlement to service connection for PTSD is granted.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



